Citation Nr: 0025653	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970, including service in the Republic of Vietnam 
from April 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In September 1999, the veteran, accompanied by his accredited 
representative, testified at a video-conference hearing 
conducted before the undersigned Board Member.  At that 
hearing, the issue on appeal was styled as whether new and 
material evidence had been presented to reopen a claim for 
service connection for PTSD.  In this regard, the Board 
observes that the April 1999 Statement of the Case (SOC) 
identifies a September 1998 rating decision, in which the RO 
confirmed and continued the September 1997 denial of the 
veteran's claim for service connection for PTSD, on the basis 
that he had not submitted new and material evidence to reopen 
a claim for this benefit, as the rating action on appeal.  
Subsequent to the RO's preparation of the SOC, as well as the 
September 1999 hearing, the United States Court of Appeals 
for Veterans Claims) (Court) decided the case of Meuhl v. 
West, 13 Vet. App. 159 (1999).  In Meuhl, the Court held that 
where, as here, pertinent evidence was presented or secured 
within one year of the date of the mailing of the notice of 
the initial decision, that evidence must be considered to 
have been filed in connection with that claim.  See Id. at 
161-62.  

In this case, in May 1998, the RO received a copy of the U.S. 
Armed Services Center for Research of Unit Records' 
(USASCRUR's) March 1998 response to the veteran's request for 
information, including supporting materials, together with 
other pertinent evidence.  In light of the foregoing, the 
Board concludes that the instant appeal stems from the RO's 
September 1997 denial of the veteran's claim of entitlement 
to service connection this benefit.  As such, finality has 
not attached, and the Board has recharacterized the issue on 
appeal as indicated on the title page.

In addition, the evidence the veteran submitted to the RO in 
May 1998 included a July 1997 response that he received from 
the Social Security Administration (SSA) that reflects that 
the veteran had no earning for that year or the year prior.  
In light of this evidence and the VA physician's assignment 
of a GAF (Global Assessment of Functioning) Scale score of 40 
in August 1998, the Board finds that the record raises an 
informal claim of entitlement to nonservice-connected pension 
benefits.  See 38 C.F.R. § 3.155 (1999).  As the RO has not 
adjudicated this issue, it is not currently before the Board, 
and it is referred to the RO for appropriate action.


FINDING OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.  

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD. 

3.  There is no diagnosis of PTSD based upon a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In July 1997, the veteran filed a claim seeking service 
connection for PTSD.  In several statements in support of 
this claim and during his September 1999 hearing, the veteran 
essentially contended that he has PTSD due to experiences 
during his service in Vietnam.  In this regard, he reported 
that these experiences include both occurrences that he 
described as combat-related (e.g., being subjected to 
numerous and recurrent enemy mortar attacks) as well as 
noncombat-related occurrences (including incidents involving 
helicopters used in support of combat missions that relate to 
his experiences while performing the duties required of an 
air traffic controller, as well as being in close proximity 
to a firefight).  The veteran also reports as non-combat 
stressors seeing several fellow servicemen killed, witnessing 
one South Vietnamese soldier fatally shoot another in a 
dispute over a woman, and confronting a dead South Vietnamese 
soldier who was tied to a pole.

The veteran's service personnel records show that he served 
in Vietnam from April 1969 to August 1970 and that he was 
assigned to the 125th Aviation Company (ATC).  They do not 
reveal that he participated in combat.  While in Vietnam he 
served as an air traffic controller, and was awarded the 
National Defense Service Medical, the Vietnam Service Medal, 
the Vietnam Campaign Medal and the Army Commendation Medal.  
He was not awarded the Purple Heart.

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace thereover, after 3 July 1965 
through 28 March 1973.  Members of the Armed Forces of the 
United States in Thailand, Laos, or Cambodia, or the airspace 
thereover, during the same period and serving in direct 
support of operations in Vietnam were also eligible for this 
award.  To be eligible for award of the medal, an individual 
must have been (1) attached to or regularly serve for one or 
more days with an organization participating in or directly 
supporting military operations; (2) attached to or regularly 
serve for one or more days aboard a naval vessel directly 
supporting military operations; (3) actually participated as 
a crewmember in one or more aerial flights into airspace 
above Vietnam and contiguous waters directly supporting 
military operations; (4) served on temporary duty for 30 
consecutive days or 60 nonconsecutive days in Vietnam or 
contiguous areas, except that the time limit may be waived 
for personnel participating in actual combat operations.  AR 
600-8-22.

The veteran was also awarded the Republic of Vietnam Campaign 
Medal.  This medal was awarded to personnel who met one of 
the following requirements: (a) Served in the Republic of 
Vietnam for six months during the period of 1 March 1961 and 
28 March 1973; (b) Served outside the geographical limits of 
the Republic of Vietnam and contributed direct combat support 
to the Republic of Vietnam and Armed Forces for six months.  
Such individuals must have met the criteria established for 
the Armed Forces Expeditionary Medal (for Vietnam) or the 
Vietnam Service Medal, to qualify for the Republic of Vietnam 
Campaign Medal; (c) Six months service was not required for 
individuals who were wounded by hostile forces; killed in 
action or otherwise in line of duty; or captured by hostile 
forces.  Id.

The Army Commendation Medal is awarded to any member of the 
Armed Forces of the United States who distinguishes himself 
or herself by heroism, meritorious achievement or meritorious 
service.  Award may be made to a member of the Armed Forces 
of a friendly foreign nation who, after 1 June 1962, 
distinguishes himself or herself by an act of heroism, 
extraordinary achievement, or meritorious service which has 
been of mutual benefit to a friendly nation and the United 
States.  Id. 

Finally, the National Defense Service Medal was established 
by Executive Order 10448, 22 April 1953, as amended by 
Executive Order 11265, 11 January 1966 and Executive Order 
12776, 18 October 1991.  It is awarded for honorable active 
service for any period between 27 June 1950 and 27 July 1954, 
both dates inclusive, between 1 January 1961 and 14 August 
1974, both dates inclusive, and 2 August 1990 to a date to be 
determined.  Id.

The service medical records are negative for any complaint, 
treatment or diagnosis of any psychiatric problems, and 
indeed, the veteran does not contend otherwise.  At 
separation, no psychiatric disability was noted.  There is no 
evidence anywhere in the service medical records noting any 
indication of a shrapnel wound.

In August 1997, the veteran was afforded a VA psychiatric 
examination.  During the examination, he reported that, while 
serving in Vietnam, he was assigned to 125th Aviation Company 
and stationed at Ban Me Thout, South Vietnam.  He indicated 
that his unit was shelled constantly and that he was 
subjected to enemy mortar and rocket attacks approximately 
every seven to ten days.  The veteran stated that, during 
such times, he and his fellow servicemen took refuge in a 
small bunker.  He also reported seeing the decapitated body 
of a South Vietnamese soldier, witnessing one South 
Vietnamese soldier fatally shoot another in a dispute over a 
woman, and seeing a dead South Vietnamese soldier tied to a 
pole.  

With respect to his current psychiatric symptoms, the veteran 
indicated that he suffered from chronic and recurrent 
flashbacks and nightmares involving the above in-service 
experiences.  In this regard, he reported that he avoided 
auditory and visual sensations that caused him to have such 
flashbacks and nightmares, such as old war movies and 
helicopters.  The veteran maintained that, as a result, he 
had significant social and industrial impairment.

At the outset, the physician indicated that he had reviewed 
the veteran's claims folder.  Subsequent to reporting his 
clinical observations, the physician indicated that, based on 
his interview of the veteran and a review of his medical 
records, the veteran suffered from mild to moderate PTSD.

Thereafter, in a September 1997 rating action, the RO denied 
service connection for PTSD on the basis that there was an 
absence of any verified stressor.  In response, in May 1998, 
the veteran submitted a copy of the March 1998 response that 
he received from the USASCRUR, including supporting 
materials.  In addition, he filed lay statements drafted by 
his mother and sister; a further statement in support of his 
claim; an April 1998 report prepared by his readjustment 
counseling specialist at the Oklahoma City, Oklahoma, Vet 
Center; and a July 1997 response that he received from the 
SSA.

The March 1998 USASCRUR response indicates that military 
records do not document any attacks on his unit during 1969 
to 1970; they reflect only that the 54th General Support 
Group was subjected to several enemy and mortar attacks that 
occurred at Ban Me Thout.  The appellant has not presented 
any evidence that he was a member of the 54th General Support 
Group.  In the lay statements, the veteran's mother and 
sister describe the veteran's psychiatric state.  In the 
April 1998 report, the counselor essentially noted the 
veteran's current psychiatric symptoms.  Finally, the July 
1997 SSA response reflects that the veteran had no earning 
for that year or the year prior.  Based on this evidence, the 
RO confirmed and continued the denial of service connection 
for PTSD.

Also in the claims folder are August 1998 hospitalization 
records, showing that the veteran was hospitalized at a VA 
Medical Center for a six-week period from July to August 
1998.  The records reflect that the veteran was diagnosed as 
having chronic PTSD and received care for the disability, 
including participating in a PTSD treatment program.

In September 1999, the veteran testified before the 
undersigned Member.  He reported serving in the Ban Me Thout 
area where he reportedly was subjected to multiple rocket and 
mortar attacks.  The appellant discussed that his job as an 
air traffic controller entailed maintaining radio contact 
with aircraft who were engaging the enemy in his area of 
responsibility.  The veteran also provided testimony 
regarding his symptoms that he believed were related to PTSD, 
and stated that he was wounded by shrapnel in 1969. 

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In this regard, the Board notes that, although the record 
reflects that the veteran has been regularly seen at the 
Oklahoma City VA Medical Center and at the Vet Center in that 
city, VA treatment records, from the former facility, dated 
subsequent to August 1998, have not been associated with the 
claims folder; similarly treatment records of the veteran's 
care at the latter facility, dated since May 1997, are not of 
record.  In addition, the record suggests that the veteran 
may also have applied for disability benefits from the SSA.  

Although VA is deemed to have constructive knowledge of 
documents that are generated by VA agents or employees, and 
while the duty to assist in some cases requires that VA 
obtain and associate pertinent SSA records with the claims 
folder, a remand to obtain those records and readjudicate the 
claim is only required if the specified records would make 
some difference in the result.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Here, the record shows that the 
veteran has PTSD, and hence the sole question is whether that 
diagnosis is based on a corroborated service-related 
stressor.  The veteran has never suggested that these medical 
records would provide credible supporting evidence of the 
stressors alleged to have occurred in Vietnam.  Because the 
veteran has not made an offer of proof that either the VA 
medical treatment or the SSA disability award records would 
help corroborate the claimed stressors, they could not be 
determinative of the outcome of the claim.  As such, a remand 
is not warranted.  Simply put, the duty to assist is not a 
"a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Id.  See also, Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not unlimited; Chapman v. West, 1999 U.S. Vet. App. Claims 
LEXIS 993 (The Board is not obligated to get a veteran's 
disability retirement records from the US Postal Service.)

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. 3.303(d) (1999).

The adjudication of a well-grounded claim for service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded a combat citation, such as the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation, was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board must conclude that the 
evidence is not in equipoise and that it preponderates 
against establishing service connection for PTSD under either 
the old or new regulations.  Initially, the Board observes 
that even under the new regulation, the three requirements 
for service connection remain essentially unchanged.  It is 
still necessary to provide medical evidence of a current 
diagnosis, a medical link between current symptoms and 
credible supporting evidence that a claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
References to service department evidence of combat or 
receipt of specific combat citations have been removed.  
Thus, if the evidence establishes that the veteran engaged in 
combat, his lay testimony, subject to certain restrictions 
cited above, is sufficient to establish that the claimed 
combat-related stressor actually occurred.  As the general 
requirements have not been substantively changed, the Board 
finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran has clearly been diagnosed as having PTSD and 
thus the first element is satisfied.  In addition, because 
the August 1997 VA physician diagnosed the veteran as having 
PTSD presumably based on his claimed stressors, that element 
also appears satisfied.  With regard to the assertions that 
the appellant experienced stressors relating to combat, the 
Board finds that there is no credible supporting evidence 
that any of the stressful events reported by the veteran 
actually occurred.  Service medical and personnel records, 
and unit reports do not make reference to those events 
reported by the veteran and there is no reference to verify 
any combat engagement.  There is also no evidence that the 
veteran was awarded any combat citations.  Thus, the Board 
finds there is no credible evidence to support the assertion 
that the appellant ever engaged in combat with the enemy.  
Hence, as explained above, where as here it has been 
determined that a veteran did not engage in combat, lay 
testimony is not sufficient to establish the occurrence of 
the alleged stressor.

The Board does not question the legitimacy of the medical 
evidence--that the veteran exhibited PTSD symptomatology 
believed to be due to the claimed in-service stressor.  The 
Board finds, however, that the evidence simply does not 
support his contentions that he experienced the stressor on 
which the diagnosis was based.  There is no credible evidence 
supporting any of the veteran's allegations of in-service 
stressors.  In this regard, although the veteran indicates 
that he was subjected to numerous and recurrent enemy mortar 
and rocket attacks, the USASCRUR specifically reported that, 
based on its review of military records, there was no 
evidence that his unit was ever attacked.  Moreover, there is 
no credible evidence corroborating any claimed stressor 
related to his service as an air traffic controller, and no 
physician has diagnosed PTSD based upon independently secured 
corroborating evidence showing that the stressor actually 
occurred while serving in Vietnam.  Thus, the second 
requisite element for eligibility for service connection for 
PTSD, as discussed in Cohen, and as required by 38 C.F.R. 
§ 3.304(f), has not been met.  Given the foregoing 
observations, and in the absence of any verified stressor in 
substantiation of the veteran's many diagnoses of PTSD, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110; 5107.  Hence, the 
claim of service connection for PTSD must be denied.  

The Board has considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

